Citation Nr: 1044552	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  99-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from April 1970 to February 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In April 2005 and March 2009 the Board 
remanded this matter for additional development.  With respect to 
such claim decided herein, the Board finds that the Appeals 
Management Center substantially complied with the remand orders 
and no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran is service-connected for neurogenic bladder with 
recurrent epididymitis left, with chronic urinary tract 
infection, status-post resection of bladder neck and meatomy, 
rated at 40 percent and peripheral neuropathy of the lower 
extremities, rated 10 percent for each lower extremity.  

2.  The Veteran reportedly completed high school and has 
experience working in a paper mill.  He last worked full-time in 
1995.  

3.  The preponderance of the evidence demonstrates that the 
Veteran is not precluded from gainful employment due solely to 
his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from 
VA must inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the Veteran 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre- 
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show  that 
the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the United Stated Court of 
Appeals for Veterans Claims (Court) take "due account of the rule 
of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is on 
the claimant to show that prejudice resulted from the error, 
rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in April 2005, May 2003 and May 2008 
addressed all notice elements listed under 3.159(b)(1).  While 
these letters were not sent prior to the initial RO decision in 
this matter, defects as to the timeliness of the statutory and 
regulatory notice are rendered moot because the claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield, 444 
F.3d 1328.  The letters informed the Veteran of what evidence was 
required to substantiate a claim for individual unemployability 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the notification 
requirements have been satisfied.  Adequate notice was provided 
to the Veteran prior to the transfer and certification of his 
case to the Board that complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In addition, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him in 
the procurement of service medical records and pertinent 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App.  384 
(1993).  VA obtained the Veteran's service medical records.  The 
Veteran's Social Security Administration (SSA) records have been 
obtained.  Also, the Veteran received a VA medical examination in 
June 2009, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  

Additionally, as noted earlier, the Board finds there has been 
substantial compliance with its March 2009 remand directives.  
The Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  See D'Aries v. 
Peake, 22  Vet. App. 97, 105 (2008); see also Dyment, 13 Vet. 
App. at 146-47 (1999);Stegall, 11 Vet. App. 268.  Records 
relating to the award of SSA disability benefits to the Veteran, 
including medical evidence relied upon in the determination have 
been associated with the claims folder.  The Veteran was also 
scheduled for a VA examination in June 2009, which the Veteran 
attended.  The AMC later issued a Supplemental Statement of the 
Case (SSOC).  Based  on the foregoing, the Board finds that the 
AMC substantially complied with the mandates of its remand.  See 
Id.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to notify and assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d  1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143  (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation  as a result of 
service-connected disabilities.  38 C.F.R.  §§ 3.340 and 4.16(a).  
If, however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at  least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra- schedular rating is 
for consideration where the veteran is  unable to secure and 
follow a substantially gainful  occupation by reason of service-
connected disabilities.  38  C.F.R. § 4.16(b); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances, apart from any nonservice-
connected conditions and advancing age, which would justify a 
total rating based on unemployability.  See Van Hoose v. Brown, 4 
Vet. App. 361,  363 (1993); see also 38 C.F.R. § 3.321(b)(1) 
(providing for an extra-schedular disability when there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization).

Entitlement to a total rating must be based solely on the impact 
of the veteran's service-connected disabilities on his  ability 
to keep and maintain substantially gainful employment.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In  reaching such a determination, 
the central inquiry is "whether the veteran's service connected 
disabilities alone  are of sufficient severity to produce 
unemployability."   Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful  occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of  education, 
special training, and previous work experience in  arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.  A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the  veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, 4 Vet. App. at 363.  

The Veteran contends that he is entitled to TDIU benefits.  
However, as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran is not unemployable as a 
result of his service-connected disabilities.  As such, TDIU 
benefits are not warranted.  

Presently, the Veteran is service-connected for neurogenic 
bladder with recurrent epididymitis left, with chronic urinary 
tract infection, status postoperative resection of the bladder 
neck and meatotomy (rated as 40 percent disabling), and 
peripheral neuropathy of the left and right lower extremities 
associated with neurogenic bladder with recurrent epididymitis 
left, with chronic urinary tract infection, status postoperative 
resection of the bladder neck and meatotomy (rated each at 10 
percent disabling).  The Veteran's combined disability rating is 
50 percent.  Therefore, the Veteran does not meet the threshold 
requirements for an award of TDIU under 38 C.F.R. § 4.16(a) since 
he does not have a combined disability evaluation of 70 percent 
or more.  Thus, while his service-connected disabilities do meet 
the percentage requirements of 38 C.F.R. § 4.16(a), the issue 
remains whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.

The Veteran has asserted that his service-connected disabilities 
have affected full-time employment since 1995.  He has indicated 
that he became too disabled to work in 1995.  At that time he 
worked as a paper mill worker.  He completed four years of high 
school and reports no other education or training prior to 
becoming disabled.  

The Veteran was awarded SSA disability benefits, with a finding 
that the disability began on May 27, 1997.  The primary diagnoses 
were bladder cancer and chronic epididymitis.  

The claims folder contains a letter dated in May 2008 from chief 
of a VA urology clinic, Dr. AEJ, who provided an opinion in 
support of the presence of service-connected disability 
sufficient to preclude the Veteran from gainful employment.  He 
had the following opinion: "When considering [the Veteran's] 
multiple chronic urologic problems, I believe him to be incapable 
of performing any meaningful duties within the work force."  

In June 2009 the Veteran had a VA genitourinary and peripheral 
nerves examination.  At that time he reported that he worked as a 
mechanic for the county for three years, in construction for two 
years, and for a paper company for sixteen years.  He stated that 
he quit working in 1995 due to prostate and bladder cancer.  He 
stated that he constantly falls and he burns on urination.  He 
stated that he has to wear an adult diaper.  He cannot stand on 
his legs too long and his left leg will go numb and go out from 
under him.  He reported that he sits at home and watches 
television; he cannot do anything.  It was noted that he has 
paresthesia, dysesthesia, weakness, fatigue and functional loss.  
He cannot walk very far.  Flare-ups were described as a ten on a 
scale of one-to-ten.  

On physical examination there was good sphincter tone.  His 
posture was erect and his gait was somewhat slow and antalgic.  
He used a cane.  Deep tendon reflexes were +2/4 and equal 
bilaterally in the patellar tendon and +2/4 and equal bilaterally 
in the Achilles tendon.  There was no atrophy, hypertrophy or 
loss of tone.  Strength testing to gravity and resistance was 5/5 
and equal bilaterally in the lower extremities.  He could toe 
walk, heel walk, and heel-to-toe walk while using a cane and 
holding on to the examiner's shoulder.  Pinprick and light touch 
of the lower extremities were very mildly diminished bilaterally.  
The impression, in pertinent part, was nerve conduction study of 
the left arm and leg showed mild changes mostly in the lower 
extremities consistent with a mild generalized polyneuropathy.  
There was no painful motion, tenderness, spasms, edema, 
fatigability, lack of endurance, weakness or instability.  
Diagnostic tests to include urinalysis were essentially negative.  
The diagnoses were cystitis, and mild left and right peripheral 
neuropathy.  According to the examiner, the Veteran has multiple 
non-service-connected and service-connected medical problems, 
which when taken in total may well render him incapable of 
employment.  However, the examiner opined that the limitations 
experienced by the Veteran solely due to his service-connected 
chronic cystitis and peripheral neuropathy would not prevent him 
from engaging in light and sedentary employment.  

Pursuant to the March 2009 Board remand, the AMC sent the 
Veteran's claim to the Director of Compensation and Pension 
Services (Director) for consideration of an extra-schedular 
evaluation for total disability.  Following a review of the 
Veteran's record, with particular emphasis on the 2009 VA 
examination and the 2008 opinion of Dr. AEJ, the Director in an 
August 2009 advisory opinion noted that there is no evidence 
suggesting that increased evaluations of the Veteran's service-
connected disabilities may be warranted; nor evidence necessary 
to confirm the presence of service-connected disability or 
disabilities sufficient to preclude gainful employment.  The 
Director concluded that entitlement to a total disability rating 
on an extra-schedular basis under 38 C.F.R. § 4.16(b) was not 
warranted at that time.

Based on a review of the entire evidence of record, the Board  
finds that while it is clear that the Veteran has suffered 
residual disability as a result of his service-connected 
disabilities (as evidenced by his 50 percent combined rating), 
the probative evidence is against a finding that he is 
unemployable solely due to his service- connected disabilities.

In his statements in support of his claim, the Veteran has 
specifically contended that the burning the burning in his lower 
extremities and giving way of the legs affects his ability to 
maintain employment.  The objective medical evidence of  record, 
however, does not support such a finding.  As detailed, both the 
June 2009 VA examiner  reviewed the medical evidence of record 
and conducted an examination of the Veteran, and concluded that 
the Veteran's peripheral neuropathy in the lower extremities was 
mild and did not preclude employment.  The Board  acknowledges 
that the Veteran was awarded SSA disability benefits, and bladder 
cancer with epididymitis were primary diagnoses.  However, the 
Board notes that the standard  for awarding SSA disability 
benefits differs from that of VA benefits.  Moreover, the Social 
Security records themselves refer to other medical problems that 
could be taken into account, including chronic obstructive 
pulmonary disease.  Notwithstanding this, again, the VA opinion 
noted that the symptoms due solely to service-connected 
disability was not sufficient to preclude employment.  Since it 
considered only service-connected disability, it is more 
probative than the Social Security findings.  The objective 
evidence does not support a finding that service-connected 
disability alone prevents the Veteran from obtaining and 
maintaining employment.

The Board recognizes that Dr. AEJ opined that the Veteran was 
incapable of performing any meaningful duties within the work 
force when considering his multiple chronic urologic problems.  
However, the Board finds such opinion to be of little probative 
value as Dr. AEJ merely offers a conclusion in this instance.  
There is no indication he examined the Veteran, nor reviewed the 
Veteran's medical records in reaching such conclusion.  He also 
provided no rationale for his opinion.  The Board notes that when 
assessing the probative value of a medical opinion, the access to 
the claims file and the thoroughness and detail of the opinion 
must be considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review of 
the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most of 
the probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."  See 
Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008).

On the other hand, VA examiner found that the limitations 
experienced by the Veteran solely due to his service-connected 
chronic cystitis and peripheral neuropathy would not prevent him 
from engaging in light and sedentary employment.  The Board finds 
the June 2009 VA examiner's opinion highly probative because it 
is based on a thorough physical examination of the Veteran; the 
examiner provided a description of the Veteran's pertinent 
medical history, conducted a complete review of the claims 
folder, and performed appropriate diagnostic tests.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

Furthermore, the Veteran's claim was referred to the Director of 
Compensation and Pension for extraschedular consideration.  It 
was concluded that entitlement to a total disability rating on an 
extra-schedular basis was not warranted.  The Director's opinion 
was reasoned and it cited to the record for support.  The Board 
finds that the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to TDIU benefits, 
neither on a schedular nor extraschedular bases.  

As a final matter, the Board has considered the lay statements 
provided by the Veteran in support of his claim.  For example, in 
a March 2009 written statement, the Veteran indicated that he is 
unemployable due to lower extremity neuropathy.  He stated that 
his left leg goes numb and he loses control of his legs.  He 
noted that he has fallen numerous times and has to use a walking 
cane.  The Board notes that VA examiner in June 2009 considered 
these complaints by the Veteran and noted that objectively the 
peripheral neuropathy was mild in degree.  It was noted that deep 
tendon reflexes were present and equal and there was no atrophy, 
loss of tone or other evidence of more serious neurological 
deficit.  The Veteran's complaints in this regard are not 
consistent with the objective findings and lack credibility.  
Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to TDIU 
benefits must be denied. 


ORDER

Entitlement to TDIU benefits is denied.   



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals++



 Department of Veterans Affairs


